835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William W. DEAN, Plaintiff-Appellant,v.REYNOLDS METAL COMPANY, Defendant-Appellee.
No. 87-5439.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1987.

Before WELLFORD, DAVID A. NELSON, BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff brought this diversity action (28 U.S.C. Sec. 1332) against defendant, his former employer, for racial discrimination in employment.  The complaint alleges defendant violated Kentucky state civil rights law, Ky.Rev.Stat. 344.040(1), when it discharged plaintiff in 1984.  The district court ultimately granted defendants's motion for summary judgment and this appeal followed.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court's memorandum opinion of March 25, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.